Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 11-20, A component carrier, class H05K1/165;
Group II, Claims 1-10, A method of making a component carrier, class H05K3/101.
The independent claims 1 and 11 are linking claims since they having the same limitations, and they would be rejected under same rejection of prior art if no generic claim is finally held to be allowable.
Inventions Group II and Group I are related as process of making and product made.  Although there are linking claims between Group I and Group II, the inventions of Group I and Group II are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, not only the product can be made by different methods; for example, the limitations in the method claims 2-10 of Group II, which do not require by the product claims 11-20 of Group I; 
but also that the product as claimed can be made by another and materially different process; for example, the limitations in the product claims 12-20, which do not required by the method claims 1-10 of Group II.
Therefore, these two Groups are two distinct inventions.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect between the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 8:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848